DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final action is in response to the claims filed 07/14/2020.  Claims 1-29 have been cancelled.  Claims 30-29 are new. 

Claim Objections
Claims 32 and 38 objected to because of the following informalities:  
Claims 32 and 38 are missing a periods punctuating the end of the sentences.  
Appropriate correction is required.

Subject Matter Eligibility
	Examiner notes that the per the previous Board decision dated 03/07/2019 for the parent application (14/974,236) there is no subject matter eligibility rejection as the independent claims of the instant application recite substantially similar limitations to those found in the parent application, which the Board deemed eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “(e) generating, based on the first nested subset, a treatment predictive model (propensity model)” on the third page of claim 1.  The “(propensity model)” renders the claim indefinite because it is unclear if it is required.  For purposes of examination, the propensity model will be not given any patentable weight.  Claims 31-39 are rejected as they depend from claim 30. 
Claim 40 and its dependents, claims 41-49, are rejected for similar reasons.
Claim 34 recites “wherein step (C)(d) comprises repeating the process of generating the predictive model for of the outcome of interest and nested subset selection for each of any additional of the time intervals, thereby creating a new predictive model at each repetition to determine the first nested subset.”  It is unclear exactly what is meant by “repeating the process of step (C)(d) of generating the predictive model” as the step labeled (d) under limitation (C) makes no mention of generating a predictive model. Furthermore, there are multiple predictive models referenced in the limitations under (C), making it unclear which predictive model is generated.  This renders the claim indefinite. 
Claim 44 is rejected for similar reasons as claim 34. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Heywood (U.S. Pub. No. 2009/0125333 A1) in view of Teverovskiy (U.S. Pub. No. 2010/0088264 A1) and Langheier (U.S. Pub. No. 2006/0173663 A1).
Regarding claim 30, Heywood discloses a system for providing personalized prognostic profiles, comprising: 
at least one memory operable to store a reference database associated with a plurality of individuals (Paragraph [0066] discusses a database that is stored in memory, the database containing patient profiles of a community of patients, construed as a plurality of individuals.), the reference database comprising a combination of time-independent and time- dependent data items associated with each of the plurality of individuals (Paragraphs [0061] and [0064] discuss storing demographic and medical condition data for the community of patients, including dates, construed as time-dependent data.); 
a processor communicatively coupled to the at least one memory (Paragraph [0060] discusses a microprocessor that executes the software, interacting with the database.), the processor being operable to: 
(A) receive, over a network, from a client computing device, time-independent and time- dependent data items associated with a person of interest  (Paragraph [0073] discusses receiving patient data through a query, using selection boxes to find patients with similar attributes to a user, construed as a person of interest.), wherein each time-dependent data item
(1) associated with the person of interest (Paragraph [0077] discusses the data associated with the patient being used.), and 
(2) located in the reference database (Paragraphs [0062] and [0064] discuss storing information related to demographic and medical condition data, construed as clinical data, in a database of patient profiles, construed as a reference database.) is linked to a corresponding time point or time interval (Paragraph [0061] discusses the personalized data including a date of a diagnosis or stage of disease, construed as corresponding time point or time interval.); 
(B) receive, over the network, from the client computing device (Paragraph [0054] discusses a client computer, construed as a client computing device, used to enter information into the user interface.), a first request to generate a personalized prognostic profile corresponding to the person of interest (Paragraph [0052] discusses the user querying the system to obtain predictions about the patient.), the first request comprising: 
(1) an outcome of interest comprising a member selected from the group consisting of mortality, return to work, social outcome and financial outcome (Paragraph [0081] discusses scores representing death for a particular condition, construed as an outcome of interest consisting of mortality.); 
(2) a display interval indicating the time interval that will be covered by the personalized prognostic profile (Paragraph [0081] discusses displaying the time covered by the predicted progression of the patient of interest.  See also Fig. 6.); 
(3) one or more time intervals or time points of interest (Paragraph [0117] discusses using measurements from points in time, construed as time points, to determine outcomes based on criteria, including receiving a certain intervention, construed as a treatment.); 
(4) a treatment of interest (Paragraph [0117] discusses using measurements from points in time to determine outcomes based on criteria, including receiving a certain intervention, construed as a treatment of interest.); and 
(5) a set of one or more forced match variables each comprising a clinical or demographic attribute of the person of interest (See Fig. 11 which shows the attributes used to filter the patients, construed as a set of one or more forced matched variables each comprising a clinical or demographic attribute of the person of interest/patient.), wherein the set of forced match variables is used to define a subset of the plurality of individuals, each of whom has clinical and/or demographic9819170v1Application No. 16/715,6284Docket No.: 0422022-0017 attributes deemed to match each of the set of forced match variables, wherein each of the forced match variables has an associated range of values, wherein the value may be selected by the person of interest (Paragraph [0060] discusses generating a query result comprising a set of patient profiles matching the entered query criteria, construed as all members of the subset matching the person of interest/patient based on the forced matched variables.); 
(C) generate, in real time, a personalized prognostic profile corresponding to the person of interest (Paragraphs [0051-0052] discuss generating a personalized management and comparison of medical conditions and outcomes that can predict how the patient may progress over a selected time period, construed as a personalized prognostic profile corresponding to the person of interest/patient.) comprising one or more widgets that are customizable based on a personal background and personal experience of the person of interest (Paragraph [0060] discusses the user interface displaying the inputs of the query, which includes information about the index patient.  See also Fig. 1 which shows the query along with the outcome.  Fig. 11 shows the user interface displaying the areas on interests include the query.  Paragraph [0109] discusses the patient being able to change the widgets, construed as customizable.), the personalized prognostic profile comprising: 
(i) a personalized prognostic graph showing historical outcomes of a matched population selected from the subset of the plurality of individuals matching the forced match variables over the display interval (Paragraph [0052] discusses displaying a graph based on the query that shows the outcomes of a matched population.), and 
(ii) a widget containing identifying information about the person of interest (Paragraph [0060] discusses the user interface displaying the inputs of the query, which includes information about the person of interest/patient.  See also Fig. 1 which shows the query along with the outcome.  Fig. 11 shows the user interface displaying the areas on interests include the query.) and indicating the forced match variables (See Fig. 11 which shows the attributes used to filter the patients, construed as the forced matched variables.), the time interval(s) of interest (Fig. 11 shows time since offset, construed as the time intervals of interest, since the user has the ability to select more than one time interval.), the treatment of interest  (Fig. 11 shows the selected treatment), and 
the personalized prognostic graph, wherein: predictions of the outcome of interest are made using one or more outcome predictive models or treatment predictive models (Paragraphs [0111] and [0114] discuss showing the outcome for the matched population and the prediction for the patient interest.); and 
the matched population is selected employing an iterative process in which a predictive model of the outcome of interest at each of a plurality of steps is generated, validated, and applied to portions of the subset of the plurality of individuals created at the previous step, the iterative process comprising:
(a) identifying a forced match subset of individuals from among the plurality of individuals associated with the reference database (Paragraph [0060] discusses generating a query result comprising a set of patient profiles matching the entered query criteria, construed as all members of the subset matching the index patient based on the forced matched variables.), each of the individuals being associated with a set of parameters corresponding to the forced match variables, wherein the set of parameters of each of the individuals in the forced match subset matches the forced match variable of the person of interest, said forced match variables received in the first request (Paragraph [0051] discusses the query resulting in a set of matching profiles, construed as being done on the first request.), the forced match variables comprising a variable whose value has been determined by adjusting an 9819170v1Application No. 16/715,6285Docket No.: 0422022-0017adjustable range of values , and wherein each of the individuals is associated with an estimated probability of occurrence of the outcome of interest during one or more user-specified time intervals of interest is within a preset interval of the estimated probability of occurrence of the outcome of interest for the person of interest during that interval (Paragraphs [0051-0052] discuss generating a personalized management and comparison of medical conditions and outcomes that can predict how the patient may progress over a selected time period, construed as a personalized prognostic profile corresponding to the person of interest.  Fig. 11 shows time since offset, construed as the time intervals of interest, since the user has the ability to select more than one time interval.);
(b) generating a first outcome predictive model based on the forced match subset that predicts the occurrence of the outcome of interest over one of the one or more user- specified time intervals of interest (Paragraphs [0051-0052] discuss generating a personalized management and comparison of medical conditions and outcomes that can predict how the patient may progress over a selected time period, construed as a personalized prognostic profile corresponding to the person of interest.); 
(c) calculating, using the first outcome predictive model, a probability of occurrence of the outcome of interest at a first specified time interval of interest for 
(1) for the person of interest (Paragraphs [0025] and [0114] discuss assigning a probability of at least one medical prediction for the patient of interest.), and 
(2) for each of the individuals in the forced match subset (Paragraph [0082] discusses the medical prediction including the community of patients matching the query criteria and future predictions for the patients.);
(d) identifying, from among the individuals in the forced match subset, a first nested subset of individuals with an estimated probability of the occurrence of the outcome of interest within the first specified time interval of interest that is within a given predetermined interval of the probability of occurrence of the outcome of interest for the person of interest (Paragraph [0051] discusses returning a set of matching profiles from the database, construed as the forced matched subset.  Paragraph [0117] discusses generating a predictive model to determine the probabilities of outcomes based on certain criteria.); 
 (D) display the occurrence of the outcome of interest in the matched population over the display interval (Paragraph [0052] discusses displaying a graph based on the query that shows the outcomes of a matched population.) with the outcome of the treatment-true subset  (Paragraph [0092] discusses analyzing the query results and splitting the matched population into groups based on whether or not a treatment was received, with one group receiving the treatment, construed as a treatment-true subset.) and a treatment-false subset (Paragraph [0092] discusses analyzing the query results and splitting the matched population into groups based on whether or not a treatment was received, with one group not receiving the treatment, construed as a treatment-false subset.);
but Heywood does not appear to explicitly disclose: 
contextual data; 
each outcome predictive model or treatment predictive model comprising a member selected from the group consisting of logistic regression, polynomial regression, spline regression, decision tree, neural net, boosted regression, lasso regression, boosted tree, cluster analysis, random forest, and support vector machine methodologies, that are developed using a subset of the matched population that matches the person of interest on the forced match variables; and 
the matched population is selected employing an iterative process in which a predictive model of the outcome of interest at each of a plurality of steps is generated, validated, and applied to portions of the subset of the plurality of individuals created at the previous step, the iterative process comprising:
 (e) generating, based on the first nested subset, a treatment predictive model (propensity model) for the receipt of the treatment by each member of the first nested subset; 
  (f) applying that propensity model to the person of interest and to all individuals in the first nested subset generated thus far in the process to determine a propensity matched subset, wherein a probability of occurrence of a treatment of interest for each of the individuals in the propensity matched subset is within a given predetermined interval around the estimated probability of the occurrence of the treatment of interest for the person of interest; 
(g) creating, from the first nested subset of individuals, a second nested subset of individuals in which each member of the propensity matched subset is associated with a binary variable indicating whether a particular treatment was given; 
(h) identifying, based on the binary variable, from the second nested subset, a treatment-true subset and a treatment-false subset; and 9819170v1Application No. 16/715,6286Docket No.: 0422022-0017 
(i) designating a nested subset that is the final result of the iterative process as the matched population; and 
wherein the personalized prognostic graph comprises a survival curve and indicates the occurrence of the outcome of interest for the individuals in the treatment-true subset and the outcome of interest for the individuals in the treatment-false subset.

	Teverovskiy teaches wherein:
each outcome predictive model or treatment predictive model comprising a member selected from the group consisting of logistic regression, polynomial regression, spline regression, decision tree, neural net, boosted regression, lasso regression, boosted tree, cluster analysis, random forest, and support vector machine methodologies, that are developed using a subset of the matched population that matches the person of interest on the forced match variables (Paragraph [0009] discusses using a support vector machine or neural network for predictive models.); and 
the matched population is selected employing an iterative process in which a predictive model of the outcome of interest at each of a plurality of steps is generated, validated, and applied to portions of the subset of the plurality of individuals created at the previous step (Paragraph [0009] discusses training the model using cohorts of patients whose outcomes are at least partially known.), 
wherein the personalized prognostic graph comprises a survival curve and indicates the occurrence of the outcome of interest for the individuals in the treatment-true subset and the outcome of interest for the individuals in the treatment-false subset (Paragraph [0003] discusses predicting patient’s likely occurrence based on a course of treatment for a patient.).
Therefore, it would have been obvious to one of been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Heywood to include a specific type of model and a survival curve, as taught by Teverovskiy, in order to “advantageously improve the reliability and predictive power of the model (Teverovskiy, Paragraph [0056]).”

Langheier teaches:
contextual data (Paragraphs [0011] and [0067] discuss producing predictive models with confidence intervals, construed as a measure of accuracy,  and obtaining data from different sources, construed as contextual data.); 
the iterative process comprising: 
(a) identifying a forced match subset of individuals from among the plurality of individuals associated with the reference database, each of the individuals being associated with a set of parameters corresponding to the forced match variables, wherein the set of parameters of each of the individuals in the forced match subset matches the forced match variable of the person of interest, said forced match variables received in the first request, the forced match variables comprising a variable whose value has been determined by adjusting an 9819170v1Application No. 16/715,6285Docket No.: 0422022-0017adjustable range of values, and wherein each of the individuals is associated with an estimated probability of occurrence of the outcome of interest during one or more user-specified time intervals of interest is within a preset interval of the estimated probability of occurrence of the outcome of interest for the person of interest during that interval (Paragraph [0047] discusses time series pre-processing, which allows for longitudinal analysis of the data, construed as time intervals and repeating the predictive modeling step a number of times, construed as repeating the process of generating the predictive model for the outcome of interest.); 
 (f) applying that propensity model to the person of interest and to all individuals in the first nested subset generated thus far in the process to determine a propensity matched subset (Paragraph [0047] discusses repeating the predictive modeling step a number of times, construed as applying the model to the person of interest and to all individuals in the first nested subset.), wherein a probability of occurrence of a treatment of interest for each of the individuals in the propensity matched subset is within a given predetermined interval around the estimated probability of the occurrence of the treatment of interest for the person of interest (Paragraph [0047] discusses generating a predictive model for each subset.); 
(g) creating, from the first nested subset of individuals, a second nested subset of individuals in which each member of the propensity matched subset is associated with a binary variable indicating whether a particular treatment was given (Paragraph [0115] discusses generating different predictive models for different treatment options on the outcome, construed as a predictive propensity model.); 
(h) identifying, based on the binary variable, from the second nested subset, a treatment-true subset and a treatment-false subset (Paragraphs [0093] and [0112] discuss applying the predictive model to a subset of the population, which is used to determine a subset of the subset, construed as applying a predictive model to the person of interest patient and to all patients in the second nested subset generated.); and 9819170v1Application No. 16/715,6286Docket No.: 0422022-0017 
(i) designating a nested subset that is the final result of the iterative process as the matched population (Paragraph [0035] discusses generating a final model that is used to indicate the likelihood an individual having the factors in the final model will have the outcome, construed as designated the nest subset that is final result of the iterative process as the matched population.).
Therefore, it would have been obvious to one of ordinary skill in the art of prognostic profiles at the time of filing to modify the data analysis of Heywood to include more detailed predictive modeling, as taught by Langheier, in order to simultaneously evaluate an individual’s risk of a plurality of outcomes.

Regarding claim 31, Heywood discloses wherein the widget is an interactive widget (Paragraph [0060] discusses the user interface displaying the inputs of the query, which includes information about the person of interest/patient and the user being able to interact with display, which includes widgets.  See also Fig. 1 which shows the query along with the outcome.  Fig. 11 shows the user interface displaying the areas on interests include the query.)  

Regarding claim 32, Heywood does not appear to explicitly disclose wherein the forced match variables are specified by the person of interest via an interactive widget, wherein the interactive widget is adapted to a provide a "what if' functionality to cause the personal prognostic graph to display two alternative outcomes based on two alternatives of at least one of the forced match variables  

Langheier teaches wherein the forced match variables are specified by the person of interest via an interactive widget, wherein the interactive widget is adapted to a provide a "what if' functionality to cause the personal prognostic graph to display two alternative outcomes based on two alternatives of at least one of the forced match variables (Paragraphs [0115] and [0117] discuss the system being able to generate multiple outcomes and allowing the patient or user to evaluate different outcomes and treatment options.).
Therefore, it would have been obvious to one of ordinary skill in the art of prognostic profiles at the time of filing to modify the data analysis of Heywood to include more detailed predictive modeling, as taught by Langheier, in order to provide “a convenient method for a physician or a patient to evaluate different outcomes and treatment options (Langheier, Paragraph [0117]).”

Regarding claim 33, Heywood discloses wherein the system is adapted to conform with a healthcare system comprising a reference database and mortality data (Paragraphs [0055] and [0066] discuss a hospital system and the database containing patient profiles of a community of patients.  Paragraph [0081] discusses scores representing death for a particular condition, construed as including mortality data.).  

Regarding claim 34, Heywood does not appear to explicitly disclose wherein step (C)(d) comprises repeating the process of generating the predictive model for of the outcome of interest and nested subset selection for each of any additional of the time intervals, thereby creating a new predictive model at each repetition to determine the first nested subset.

Langheier teaches wherein step (C)(d) comprises repeating the process of generating the predictive model for of the outcome of interest and nested subset selection for each of any additional of the time intervals, thereby creating a new predictive model at each repetition to determine the first nested subset (Paragraph [0047] discusses repeating the predictive modeling step a number of times.).  
Therefore, it would have been obvious to one of ordinary skill in the art of prognostic profiles at the time of filing to modify the data analysis of Heywood to include more detailed predictive modeling, as taught by Langheier, in order to simultaneously evaluate an individual’s risk of a plurality of outcomes.

Regarding claim 35, Heywood discloses comprising one or more supplemental interactive widgets providing further information concerning the person of interest's clinical status, care received, care plans, care preferences, or issues related to illness-related clinical or personal concerns of 9819170v1Application No. 16/715,6287Docket No.: 0422022-0017 the person of interest, information related to end-of-life care, palliative care issues, advanced care planning, legal and financial issues, or emotional and spiritual issues  (Paragraphs [0068-0069] discuss patients with ALS, a terminal disease, and suggesting how other patients have managed symptoms, construed as end-of-life care information.).  

Regarding claim 36, Heywood does not appear to explicitly disclose wherein the first request comprises a treatment of interest.  

Langheier wherein the first request comprises a treatment of interest (Paragraph [0115] discusses selecting different treatment options.).  
Therefore, it would have been obvious to one of ordinary skill in the art of prognostic profiles at the time of filing to modify the data analysis of Heywood to include more detailed predictive modeling, as taught by Langheier, in order to provide “a convenient method for a physician or a patient to evaluate different outcomes and treatment options (Langheier, Paragraph [0117]).”

Regarding claim 37, Heywood does not appear to explicitly disclose wherein the survival curve is accompanied by a widget showing a description of the treatment of interest, its potential benefits, and its typical risks and adverse effects (Paragraph [0052] discusses showing information on the treatment, survival rates, behaviors that minimize the diseases effects from the treatment and side effects.); 
but Heywood does not appear to explicitly disclose wherein the survival curve is a Kaplan-Meier survival curve.  
Teverovskiy teaches wherein the survival curve is a Kaplan-Meier survival curve (Paragraph [0190] discusses using a Kaplan-Meier survival curve.).  
Therefore, it would have been obvious to one of ordinary skill in the art of prognostic profiles at the time of filing to modify the survival curve of Heywood to be a Kaplan-Meier curve, as taught by Teverovskiy, in order to provide observe differences in survival between risk groups (Teverovskiy, Paragraph [0190]).”

Regarding claim 38, Heywood discloses wherein the widget is or comprises an interactive web page that supports an adaptive learning process (Paragraph [0032] discusses a web-based system and method shown in figure 1 and paragraph [0052] discusses the patient being able to learn about a treatment for a condition.).

Claims 39 and 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Heywood in view of Teverovskiy and Langheier, and in further view of Abraham-Fuchs (U.S. Pub. No. 2003/0065538 A1).
Regarding claim 39, Heywood discloses wherein the forced match variables are specified by the person of interest via an interactive widget; 
but Heywood does not appear to explicitly disclose wherein the interactive widget is adapted to a cognitive impairment level or educational level of the person of interest.  
Abraham-Fuchs teaches wherein the interactive widget is adapted to a cognitive impairment level or educational level of the person of interest (Paragraph [0017] discusses selecting terms and explanations based on the patient’s education level of the user, construed as including the person of interest.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the widget of Heywood to adapt to the educational level of the user, as taught by Abraham-Fuchs, in order to “convert[] the findings, which are incomprehensible as a result of specialist medical expressions, into more comprehensible everyday language containing more extensive explanations (Abraham-Fuchs, paragraph [0008]).”
2025Attorney Docket No. 317EP.001US01
Claim 40 recites substantially similar limitations as those already addressed in claim 30, and, as such, is rejected for similar reasons as given above.
Claim 40 further or alternatively recites the following:
the data items comprising medical records and other linked data comprising outcomes of treatments; 
a Personalized Treatment Comparison; 
the treatments comprising at least one of a group consisting of medications, supplements and OTC medications; 
display a group of interactive widgets alongside the personalized prognostic graph, each of the interactive widgets being customizable in one or more parameters, the parameters comprising at least one of a group consisting of language, educational level, numeracy, and medical knowledge of the user, the interactive widgets comprising a widget that displays the user's specifications and how the specifications were
implemented in generating the personalized prognostic graph; and
a widget that provides data-driven guidance for a clinical or non-clinical decision,
the decision comprising pain management or advance directives for end-of-life care.

Heywood discloses the data items comprising medical records and other linked data comprising outcomes of treatments (Paragraph [0017] discusses the records including a database of patient profiles, which include patient information and outcomes data.  Paragraphs [0018-0019] discuss the patient profile including a plurality of medical condition parameters, which include treatment data.); 
a Personalized Treatment Comparison (Paragraph [0051] discusses a personalized comparing of medical conditions and outcomes.); 
the treatments comprising at least one of a group consisting of medications, supplements and OTC medications (Paragraphs [0108-0109] discusses medications being used in the analysis of treatments.); 
display a group of interactive widgets alongside the personalized prognostic graph, each of the interactive widgets being customizable in one or more parameters (Paragraph [0011] discusses the system being personalized to the user.), the interactive widgets comprising a widget that displays the user's specifications and how the specifications were implemented in generating the personalized prognostic graph (Paragraph [0097-0101] discuss showing a graph with the user’s inputs on the same display, as shown in in figure 10.); and
a widget that provides data-driven guidance for a clinical or non-clinical decision,
the decision comprising pain management or advance directives for end-of-life care (Paragraphs [0013] and [0052] discuss the correlations assisting with decisions related to pain for the patient’s condition, construed as including pain management.); 
	however Heywood does not appear to explicitly disclose wherein: 
wherein the parameters comprise at least one of a group consisting of language, educational level, numeracy, and medical knowledge of the user.

Abraham-Fuchs teaches wherein the parameters comprise at least one of a group consisting of language, educational level, numeracy, and medical knowledge of the user (Paragraph [0017] discusses selecting terms and explanations based on the patient’s education level of the user, construed as including the person of interest.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the widget of Heywood to adapt to the educational level of the user, as taught by Abraham-Fuchs, in order to “convert[] the findings, which are incomprehensible as a result of specialist medical expressions, into more comprehensible everyday language containing more extensive explanations (Abraham-Fuchs, paragraph [0008]).”

Claim 41 recites substantially similar limitations as those already addressed in claim 31, and, as such, is rejected for similar reasons as given above.

Claim 42 recites substantially similar limitations as those already addressed in claim 32, and, as such, is rejected for similar reasons as given above.

Claim 43 recites substantially similar limitations as those already addressed in claim 33, and, as such, is rejected for similar reasons as given above.

Claim 44 recites substantially similar limitations as those already addressed in claim 34, and, as such, is rejected for similar reasons as given above.

Claim 45 recites substantially similar limitations as those already addressed in claim 35, and, as such, is rejected for similar reasons as given above.

Claim 46 recites substantially similar limitations as those already addressed in claim 36, and, as such, is rejected for similar reasons as given above.

Claim 47 recites substantially similar limitations as those already addressed in claim 37, and, as such, is rejected for similar reasons as given above.

Claim 48 recites substantially similar limitations as those already addressed in claim 38, and, as such, is rejected for similar reasons as given above.

Claim 49 recites substantially similar limitations as those already addressed in claim 39, and, as such, is rejected for similar reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686